GILLESPIE, Presiding Justice.
The owners of Lots 8 and IS, Block M, Club Park Subdivision, Part 3, a residential subdivision within the City of Jackson, sought to have the property rezoned from A-l residential to commercial uses for the purpose of constructing a gasoline service station. The City of Jackson denied the petition, the circuit court affirmed, and petitioners appealed to this Court. The lots-involved face Old Canton Road between Colonial Circle and Parkway Drive. This Court said in Lewis v. City of Jackson, 184 So.2d 384 (Miss.1966), that the action of the City in rezoning to allow commercial uses of a block of property across Parkway Drive from the subject property was unreasonable, arbitrary and capricious. The Lewis case and Westminster Presbyterian Church v. City of Jackson, 253 Miss. 495, 176 So.2d 267 (1967), and SunRay DX Oil Co. v. City of Jackson, 209 So.2d 838 (Miss.1968), are authority for affirming the City’s action in rejecting the petition for the rezoning of appellants’ property. In our opinion the petitioners failed to show a material change in circumstances since Lewis was decided.
Affirmed.
RODGERS, PATTERSON, SMITH and ROBERTSON, JJ., concur.